Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Claims 17-26 are currently pending in the application. 

	
Applicant’s election of Group I (i.e. method of treating an immune disorder); election of the compound 3 as the BTK inhibitor, election of everolimus as the mTOR kinase inhibitor, and election of Rheumatoid Arthritis (RA) as the immune disorder in the reply filed on 06/14/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Thus, the requirement is deemed proper and is therefore made FINAL.

Claims 20, 22, and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim.  Claims 17-19, 21, and 23-34 are examined on the merits herein.

							IDS

	The information disclosure statements (IDS) submitted on 06/14/21 are acknowledged and have been entered.  The submission is in compliance with the 

              Priority

Acknowledgment is made of applicant's claim for foreign priority based on 2015-10119944.5.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 35 U.S.C. 119(b).  Given that applicant did not provide such information on an application data sheet (ADS) or the Oath and
Declaration form, applicant is therefore required to clarify their intent and provide the necessary documents, if foreign priority will be claimed.  Nonetheless, the priority of the instant invention is March 19th, 2015, the date of the priority document.  

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-19, 21, and 23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating rheumatoid artrithis (RA) comprising administering the combination of compound 3 and Everolimus, does not reasonably provide enablement for treating every single immune disorder or every .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treating an immune disorder or cancer, comprising administering to a subject in need thereof a therapeutically effective amount of (a) a Bruton tyrosine kinase (BTK) inhibitor, and (b) a mammalian target of rapamycin (mTOR) kinase inhibitor.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single immune disorder or every single cancer comprising administering every single BTK inhibitor in combination with every single mTOR inhibitor.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating an immune disorder or cancer, comprising administering to a subject in need thereof a therapeutically effective amount of (a) a Bruton tyrosine kinase (BTK) inhibitor, and (b) a mammalian target of rapamycin (mTOR) kinase inhibitor. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single immune disorder” comprising administering every single BTK inhibitor in combination with every single mTOR inhibitor”. While such “treatment of RA with compound 3 and Everolimus” might theoretically be possible for some RA, as a practical matter it is nearly impossible to achieve a treatment for all possible immune disorders with the same combination of compounds. 
The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single BTK or formulae I & II in combination with every single mTOR inhibitor for treating every single immune disorder or disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for said combination of compounds, other than compound 3 and Everolimus. The latter is corroborated by the working figure 13.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to lupus, for example, having unrelated mechanisms of action or etiology, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination of every single BTK inhibitor in combination with every single mTOR inhibitor could be predictably used for the treatments of all and every single immune disorder as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19, 21 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Honigberg et al. (U.S. 2012/0108612 A1, cited by applicant and filed on an IDS 1449) in view of Berg (Advances in Dermatology, 1988, pg. 75-98).  

Honigberg et al. teach compounds that are BTK inhibitors and method of using said compounds in combination with other therapeutic agents for the treatment of autoimmune diseases or conditions (see abstract and 2).  Additionally, Honigberg et al. teach that the compounds of the invention can inhibit various tyrosine kinase activity including BTK (see paragraphs 0026 and 0030).  Additionally, Honigberg et al. teach that he compounds are effective in treating autoimmune disease including rheumatoid arthritis (RA; see paragraphs 0033 and 0038). Various BTK inhibitors are taught including the compound: 

    PNG
    media_image1.png
    502
    402
    media_image1.png
    Greyscale

Wherein said compound are unsubstituted on the phenyl rings (see pg. 21, right col., first compound) but still render the fluorinated compound obvious since the generic definition of Ar recites that said aryl rings can be substituted.  Honigberg also teach that additional therapeutic agents may be added along with the BTK inhibitor including immunosuppressor agents such as tacrolimus, rapamycin, etc.. (see paragraphs 0412 and 0422).  
                                                                            	
	Honginberg et al. does not specifically teach addition of everolimus.

The examiner contends that because Honingberg teaches addition of other compounds that are in the same class, one skilled in the art would have found it obvious to substitute everolimus for Tacrolimus since they are equivalent and would have yielded similar results.  
	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine BTK inhibitor compounds of Honigberg with tacrolimus and/or everolimus since Honigberg teaches the combination of both for treating RA.  

		
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/19/2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.